             Case 2:19-cv-00290-RSL Document 380 Filed 01/04/21 Page 1 of 5




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8 BRUCE CORKER d/b/a RANCHO ALOHA, et
   al.,
 9                                                       Case No. C19-0290RSL
                         Plaintiffs,
10                                                       FOURTH AMENDED ORDER
        v.                                               SETTING TRIAL DATE &
11                                                       RELATED DATES
   COSTCO WHOLESALE CORPORATION, et
12 al.,

13                               Defendants.

14   TRIAL DATE                                                         May 2, 2022

15   Class certification motion must be filed by                        March 29, 2021

     Deadline for amending pleadings                                    April 30, 2021
16
     Reports from expert witnesses under FRCP 26(a)(2) due              June 7, 2021
17
     Rebuttal reports from expert witnesses due                         July 16, 2021
18
     Reply reports from expert witnesses due                            August 16, 2021
19
     All motions related to discovery must be noted on the motion
20          calendar no later than the Friday before discovery closes
            pursuant to LCR 7(d) or LCR 37(a)(2)
21
     Discovery completed by                                             September 14, 2021
22
     Settlement conference held no later than                           September 21, 2021
23

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 1
              Case 2:19-cv-00290-RSL Document 380 Filed 01/04/21 Page 2 of 5




 1   All dispositive motions must be filed by and noted on the motion        October 18, 2021
             calendar no later than the fourth Friday thereafter (see
 2           LCR 7(d)(3))

 3   All motions in limine must be filed by and noted on the motion          March 21, 2022
            calendar no earlier than the second Friday thereafter.
 4          Replies will be accepted.

 5   Agreed pretrial order due                                               March 30, 2022

 6   Pretrial conference to be scheduled by the Court

     Trial briefs, proposed voir dire questions, proposed jury               April 27, 2022
 7
             instructions, and trial exhibits due
 8   Length of Trial: 10-15 days                                             Jury
 9

10           These dates are set at the direction of the Court after reviewing the unopposed motion of

11 certain parties to extend the remaining case management deadlines. Dkt. # 378. All other dates

12 have already passed or are specified in the Local Civil Rules. If any of the dates identified in this

13 Order or the Local Civil Rules fall on a weekend or federal holiday, the act or event shall be

14 performed on the next business day. These are firm dates that can be changed only by order of

15 the Court, not by agreement of counsel or the parties. The Court will alter these dates only upon

16 good cause shown; failure to complete discovery within the time allowed is not recognized as

17 good cause.

18          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

19 notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this

20 Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a

21 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

22 understood that the trial may have to await the completion of other cases.

23          The settlement conference conducted between the close of discovery and the filing of

24 dispositive motions requires a face-to-face meeting or a telephone conference between persons
   FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
   DATES - 2
              Case 2:19-cv-00290-RSL Document 380 Filed 01/04/21 Page 3 of 5




 1 with authority to settle the case. The settlement conference does not have to involve a third-

 2 party neutral.

 3        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES

 4          Information and procedures for electronic filing can be found on the Western District of

 5 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either

 6 electronically or in paper form. The following alterations to the Electronic Filing Procedures

 7 apply in all cases pending before Judge Lasnik:

 8          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

 9 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be

10 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered

11 to the intake desk or chambers in 3-ring binders, the binders will be returned immediately. This

12 policy does NOT apply to the submission of trial exhibits.

13          – Alteration to Section III, Paragraph M of the Electronic Filing Procedures - Unless the

14 proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy

15 of the order to the judge’s e-mail address.

16          – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as

17 specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line

18 numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the

19 parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to

20 the filing party, particularly if a party submits lengthy deposition testimony without highlighting

21 or other required markings.

22          – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth

23 above and noted on the motion calendar no earlier than the second Friday thereafter. Any

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 3
              Case 2:19-cv-00290-RSL Document 380 Filed 01/04/21 Page 4 of 5




 1 response is due on or before the Wednesday before the noting date. Parties may file and serve

 2 reply memoranda, not to exceed nine pages in length, on or before the noting date.

 3                                          PRIVACY POLICY

 4          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

 5 following information from documents and exhibits before they are filed with the court:

 6          * Dates of Birth - redact to the year of birth

 7          * Names of Minor Children - redact to the initials

 8          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

 9          * Financial Accounting Information - redact to the last four digits

10          * Passport Numbers and Driver License Numbers - redact in their entirety

11          All documents filed in the above-captioned matter must comply with Federal Rule of

12 Civil Procedure 5.2 and LCR 5.2.

13                                            COOPERATION

14          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

15 possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

16 format required by LCR 16.1, except as ordered below.

17                                           TRIAL EXHIBITS

18          The original and one copy of the trial exhibits are to be delivered to chambers five days

19 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

20 Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

21 plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall

22 be numbered consecutively beginning with 500. Duplicate documents shall not be listed twice:

23 once a party has identified an exhibit in the pretrial order, any party may use it. Each set of

24 exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.
   FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
   DATES - 4
             Case 2:19-cv-00290-RSL Document 380 Filed 01/04/21 Page 5 of 5




 1                                          SETTLEMENT

 2         Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds at 206-370-

 3 8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy

 4 Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 5 appropriate.

 6

 7         DATED this 4th day of December, 2020

 8

 9
                                                       ROBERT S. LASNIK
10                                                     United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 5
